Citation Nr: 1210377	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran's claim for benefits derives from a period of active military service from March 1966 to March 1968.  A discharge from subsequent period of active military service, from March 1968 to January 1972, resulted in a dishonorable discharge.  See VA administrative decision, signed on February 28, 1980.  

This matter arises to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied service connection for a back condition, diabetes mellitus, and post-traumatic stress disorder (PTSD). 

In August 2010, the Board granted service connection for diabetes mellitus and remanded claims for service connection for PTSD and for a back condition.  Since then, VA's Appeals Management Center (hereinafter: AMC) has granted service connection for PTSD.  Thus, service connection for a back condition is the only issue that remains for adjudication. 


FINDINGS OF FACT

1.  The Veteran is a combat veteran.

2.  The Veteran suffered a minor back strain during combat.

3.  Competent medical evidence dissociates a mild back strain during combat from the current spinal disorders.  


CONCLUSION OF LAW

A back condition was not incurred in active military service, nor may arthritis of the spine be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA's Appeals Management Center (hereinafter: AMC) has complied with all remand instructions.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was provided in December 2005, March 2006, and December 2006 notice letters sent to the claimant.   Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  A hearing was provided.  The claimant was afforded a VA medical examination in December 2010.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded to combat veterans under 38 U.S.C.A. § 1154(b).  The claims file reflects that it is at least as likely as not that the Veteran participated in combat in Vietnam.  Therefore, he will be accorded every consideration due a combat veteran.  

The Veteran has contended that he injured his back when an artillery round exploded near his vehicle while stationed at Khe Sanh.  He reported that his head was pushed into the steering wheel and that he has had chronic back pain since then.  

The Veteran's service treatment reports do not show treatment for a back or neck injury.  However, while hospitalized in Vietnam with plasmodium falciparum malaria in August 1968, backache was reported.  He was evacuated to a hospital ship for further malaria treatment.  A July 1971 discharge examination report reflects that the spine was normal; however, there is no accompanying medical history questionnaire on which the Veteran might have reported a continuing back or neck disability. 

Private treatment records reflect C-7 radiculopathy in July 1999.  Degenerative changes in the neck were assessed in September 1999.  An April 2000 VA out-patient treatment report notes the onset of neck pains in 1997.  Examination showed dorsal kyphosis and painful neck motion.  A magnetic resonance imaging study and X-rays showed degenerative changes at C-4 through C-7.  An August 2000 VA compensation examination report contains an impression of degenerative joint disease of the cervical spine with stenosis and disc disease.  In January 2001, the RO denied service connection for stenosis of the cervical spine.

The Veteran submitted a claim for service connection for chronic back pain in October 2005.

In June 2009, the Veteran testified before the undersigned Veterans Law Judge that he drove an ambulance in Vietnam and strained his back lifting stretchers.  He also recalled an incident where his jeep was hit by a nearby mortar explosion that caused a neck or back strain.  

The Board must address the competency, credibility, and probative value of this lay testimony.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The testimony is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  With respect to competency, however, it cannot be used to link the current neck or back disability with an injury that occurred during active service because the medical evidence dissociates the current neck or back disability from active service.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional). 

According to a December 2010 VA compensation examination report, the current diagnosis is mild degenerative joint disease at L2-3.  In an addendum report, the VA examining physician dissociated the current lumbosacral spine disorder from military service.  The physician noted that there was a minor strain in 1967, which would not lead to degenerative disc disease.  

The above medical opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

There is no basis for presumptive service connection for arthritis because there is no evidence that any arthritis of the spine was manifested to a degree of 10 percent or more within one-year of discharge from active military service.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for an acquired back condition is therefore denied.  




ORDER

Service connection for a back disability, claimed as a residual of an in-service neck or back injury, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


